DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame comprising rigid segments that are coupled to one another, the frame . . . configured to be collapsed and inserted into a transcatheter delivery device (claim 12, 18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Allowable Subject Matter
Claims 2-6, 11-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
For claims 1-6, the closest prior art is Sogard et al. (Pub. No.: US 2009/0041978) disclosing a metal mesh leaflet (e.g., fig. 11A) with pores.  However, Sogard lacks a cuff attached to the annulus section of the stent or the leaflet formed of braided wire material. 
The next closest prior art is Osborne (Pub. No.: US 2006/0235511) disclosing a prosthetic valve with leaflets formed of metal wire material (para. 49) interwoven with wire material (para. 48, first and second material may be the same).  However, Osborne lacks a stent with cells, as stented perimeter 140 is the only support structure.  Osborne further lacks a cuff attached to the annulus section.
For claims 11-21, the closest prior art is Wichterle (U.S. Pat. No.: 3,861,416), disclosing reinforcing material 4on a mechanical heart valve with pivoting leaflets (fig. 1).  However, Wichterle lacks leaflets having plurality of pores in a flat mesh of braided wire.  Rather, the Wichterle pivoting leaflets are formed of polymer and are not porous.  Likewise, the Wichterle lacks each leaflet comprising a wire frame defining a periphery .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sogard et al. (Pub. No.: US 2009/0041978) in view of Braido et al. (Pub. No.: US 
Sogard et al. (hereinafter, Sogard) discloses a prosthetic heart valve (fig. 10, para. 31), comprising: a collapsible and expandable stent 1078 having a proximal end, a distal end, an annulus section adjacent the proximal end, and a plurality of cells connected to one another in a plurality of annular rows around the stent (fig. 10); a cuff attached to the annulus section of the stent (not disclosed in Sogard); and 3Application No.: 17/022,181Docket No.: ABTSJM 3.OF-446 a plurality of leaflets 1060 attached to at least one of the cuff or the stent within an interior region of the stent (fig. 10), the leaflets together having a coapted position occluding the interior region of the stent and an open position in which the interior region is not occluded (leaflets open and close to function as a valve), each leaflet comprising a wire frame 972 defining a periphery of the leaflet (e.g., fig. 9) and a central flexible body 964 affixed to the frame, the flexible body having a plurality of pores extending therethrough (para. 
As italicized above, Sogard lacks a cuff attached to the annulus section of the stent.  Braido teaches using a cuff to prevent paravalvular leakage around a prosthetic valve (abstract).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified Sogard to have included a cuff as taught by Braido for the purpose of preventing paravalvular leaks around the valve perimeter upon implantation.  This modification would have occurred using known methods and would have yielded predictable results. 
For claim 8, the wire frame is made of nitinol wire (para. 50).  Sogard does not specify the wire has a diameter of between about 0.002 inches and about 0.020 inches, however, this range is considered an obvious expedient in order to provide a metallic mesh prosthetic leaflet that is flexible enough to actuate between the open and closed positions.  Selection of this wire diameter would have occurred using known methods and would have yielded predictable results.  
For claim 9, the flexible body comprises a polyester fabric (para. 59).  
For claim 10, the pores are fully capable of being closed after implantation via an acute clotting response followed by the formation of an endothelialized layer of tissue within the pores (Examiner notes this is an intended use recitation.  Because the Sogard pores are the same structure as Applicant’s claim, they are fully capable of being closed by endothelialization).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243. The examiner can normally be reached Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUBA GANESAN/Primary Examiner, Art Unit 3774